Exhibit 99.2O Johnson & Johnson and Subsidiaries Condensed Consolidated Statement of Earnings (Unaudited; in Millions Except Per Share Figures) FOURTH QUARTER Percent Percent Percent Increase Amount to Sales Amount to Sales (Decrease) Sales to customers Cost of products sold Selling, marketing and administrative expenses Research expense Interest (income)expense, net 81 Other (income)expense, net Restructuring expense - - Earnings before provision for taxes on income Provision for taxes on income Net earnings Net earnings per share(Diluted) Average shares outstanding(Diluted) Effective tax rate % % Adjusted earnings before provision for taxes and net earnings(A) Earnings before provision for taxes on income Net earnings Net earnings per share(Diluted) Effective tax rate % % (1) The difference between as reported earnings and as adjusted earnings before provision for taxes on income, net earnings and net earnings per share (diluted) is the exclusion of expense from net litigation settlements of $374 million, $279 million and $0.10 per share, respectively, the exclusion of product liability expense of $569 million, $404 million and $0.14 per share, respectively, and the exclusion of expense for the cost associated with the DePuy ASR® Hip recall program of $280 million, $239 million and $0.09 per share, respectively. (2) The difference between as reported earnings and as adjusted earnings before provision for taxes on income, net earnings and net earnings per share (diluted) is the exclusion of restructuring expense of $1,186 million ($1,073 million restructuring expense and $113 million related to restructuring included in cost of products sold), $852 million and $0.31 per share, respectively, and the exclusion of income fromnet litigation settlements of $386 million, $212 million and $0.08 per share, respectively. Johnson & Johnson and Subsidiaries Condensed Consolidated Statement of Earnings (Unaudited; in Millions Except Per Share Figures) TWELVE MONTHS Percent Percent Percent Increase Amount to Sales Amount to Sales (Decrease) Sales to customers Cost of products sold Selling, marketing and administrative expenses Research expense Interest (income)expense, net Other (income)expense, net Restructuring expense - - Earnings before provision for taxes on income Provision for taxes on income Net earnings Net earnings per share(Diluted) Average shares outstanding(Diluted) Effective tax rate % % Adjusted earnings before provision for taxes and net earnings(A) Earnings before provision for taxes on income Net earnings Net earnings per share(Diluted) Effective tax rate % % (1) The difference between as reported earnings and as adjusted earnings before provision for taxes on income, net earnings and net earnings per share (diluted) is the exclusion of income from net litigation settlements of $966 million, $698 million and $0.25 per share, respectively, the exclusion of product liability expense of $569 million, $404 million and $0.14 per share, respectively, and the exclusion of expense for the cost associated with the DePuy ASR® Hip recall programof $280 million, $239 million and $0.09 per share, respectively. (2) The difference between as reported earnings and as adjusted earnings before provision for taxes on income, net earnings and net earnings per share (diluted) is the exclusion of restructuring expense of $1,186 million ($1,073 million restructuring expense and $113 million related to restructuring included in cost of products sold), $852 million and $0.31 per share, respectively, and the exclusion of income from fourth quarter net litigation settlements of $386 million, $212 million and $0.08 per share, respectively. (A) NON-GAAP FINANCIAL MEASURES "Adjusted earnings before provision for taxes on income," "adjusted net earnings," "adjusted net earnings per share (diluted)," and "adjusted effective tax rate" are non-GAAP financial measures and should not be considered replacements for GAAP results. The Company provides earnings before provision for taxes on income, net earnings, net earnings per share (diluted), and effective tax rate on an adjusted basis because management believes that these measures provide useful information to investors. Among other things, they may assist investors in evaluating the Company's results of operations period over period. In various periods, these measures may exclude such items as business development, strategic developments (including restructuring and product line changes), significant litigation, and changes in applicable laws and regulations (including significant accounting or tax matters). Special items may be highly variable, difficult to predict, and of a size that sometimes has substantial impact on the Company's reported results of operations for a period. Management uses these measures internally for planning, forecasting and evaluating the performances of the Company's businesses, including allocating resources and evaluating results relative to employee performance compensation targets. Unlike earnings before provision for taxes on income, net earnings, net earnings per share (diluted), and effective tax rate prepared in accordance with GAAP, adjusted earnings before provision for taxes on income, adjusted net earnings, adjusted net earnings per share (diluted), and adjusted effective tax rate may not be comparable with the calculation of similar measures for other companies. These non-GAAP financial measures are presented solely to permit investors to more fully understand how management assesses the performance of the Company. The limitations of using these non-GAAP financial measures as performance measures are that they provide a view of the Company's results of operations without including all events during a period, such as the effects of an acquisition, merger-related or other restructuring charges, or amortization of purchased intangibles, and do not provide a comparable view of the Company's performance to other companies in the health care industry. Investors should consider non-GAAP financial measures in addition to, and not as replacements for, or superior to, measures of financial performance prepared in accordance with GAAP. Johnson & Johnson and Subsidiaries Supplementary Sales Data (Unaudited; Dollars in Millions) FOURTH QUARTER Percent Change Total Operations Currency Sales to customers by segment of business Consumer U.S. % - International Pharmaceutical U.S. - International Med Devices & Diagnostics U.S. - International U.S. - International Worldwide % Johnson & Johnson and Subsidiaries Supplementary Sales Data (Unaudited; Dollars in Millions) TWELVE MONTHS Percent Change Total Operations Currency Sales to customers by segment of business Consumer U.S. % - International Pharmaceutical U.S. - International Med Devices & Diagnostics U.S. - International U.S. - International Worldwide % Johnson & Johnson and Subsidiaries Supplementary Sales Data (Unaudited; Dollars in Millions) FOURTH QUARTER Percent Change Total Operations Currency Sales to customers by geographic area U.S. % - Europe Western Hemisphere excluding U.S. Asia-Pacific, Africa International Worldwide % Johnson & Johnson and Subsidiaries Supplementary Sales Data (Unaudited; Dollars in Millions) TWELVE MONTHS Percent Change Total Operations Currency Sales to customers by geographic area U.S. % - Europe Western Hemisphere excluding U.S. Asia-Pacific, Africa International Worldwide % JOHNSON & JOHNSON AND SUBSIDIARIES SEGMENT SALES $MM FOURTH QUARTER % Change Reported Operational (1) Currency CONSUMER SEGMENT (2) SKIN CARE US $ %) %) - Intl %) %) %) WW %) %) %) BABY CARE US %) %) - Intl % % % WW % % % ORAL CARE US %) %) - Intl %) %) % WW %) %) % OTC/NUTRITIONALS US %) %) - Intl %) %) %) WW %) %) %) WOMEN'S HEALTH US %) %) - Intl %) %) %) WW %) %) %) WOUND CARE/OTHER US %) %) - Intl 97 %) %) %) WW %) %) % TOTAL CONSUMER US $ %) %) - Intl %) %) %) WW %) %) %) Note:See footnotesat end of schedule JOHNSON & JOHNSON AND SUBSIDIARIES SEGMENT SALES $MM FOURTH QUARTER % Change Reported Operational (1) Currency PHARMACEUTICAL SEGMENT(2) (7) ACIPHEX/PARIET US $ %) %) - Intl %) %) %) WW %) %) %) CONCERTA US %) %) - Intl % % %) WW %) %) %) DURAGESIC/FENTANYL TRANSDERMAL US 45 53 %) %) - Intl %) %) %) WW %) %) %) LEVAQUIN/FLOXIN US %) %) - Intl 14 19 %) %) % WW %) %) % PREZISTA US 88 % % - Intl 91 % % %) WW % % %) PROCRIT/EPREX US %) %) - Intl %) %) %) WW %) %) %) REMICADE US $ %) %) - US Exports (3) % % - Intl 5 5 % % % WW %) %) % Note: See footnotes at end of schedule JOHNSON & JOHNSON AND SUBSIDIARIES SEGMENT SALES $MM FOURTH QUARTER % Change Reported Operational (1) Currency PHARMACEUTICAL SEGMENT(2) (7) (Continued) RISPERDAL/RISPERIDONE US $
